Citation Nr: 1536527	
Decision Date: 08/26/15    Archive Date: 09/04/15

DOCKET NO.  14-34 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with depressive disorder.


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from May 1952 to May 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Appeals Management Center (AMC) in Washington, DC.  The case was subsequently transferred to the Regional Office (RO) in Winston-Salem, North Carolina.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran reports in his April 2013 notice of disagreement that there are only two possible appropriate ratings in [his] case for PTSD, (1) 70% or (2) 100%.  The last VA examination was provided in January 2012-which precedes the April 2013 date of his notice of disagreement.  As the new evidence indicates that the disability has gotten worse since the last examination, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent, and severity of his PTSD with depressive disorder.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

On remand, the AOJ should request the Veteran's most recent VA and private medical records regarding his service-connected PTSD with depressive disorder.  The Veteran should be given an opportunity to identify any additional healthcare providers who had treated him for that disability on remand.  Thereafter, the AOJ should obtain any identified records that are not already included in the claims file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his service-connected PTSD with depressive disorder that are not already of record.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

2.  Notify the Veteran that he may submit additional lay statements from himself and from other individuals who have first-hand knowledge of the nature and severity of his service-connected PTSD with depressive disorder.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  After obtaining any outstanding treatment records regarding the Veteran's PTSD with depressive disorder, provide him with an appropriate VA examination to determine its current severity.  The claims file must be made available to and be reviewed by the examiner, and all necessary tests should be conducted.

The examiner should report all pertinent findings.  The examiner should also discuss the impact that the Veteran's PTSD with depressive disorder has on his ability to secure and maintain substantially gainful employment.

4.  Then readjudicate the appeal.  If any claim remains denied, issue a supplemental statement of the case to the Veteran and provide an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




